December 3, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                       RALPH O. DOUGLAS, Appellant

NO. 14-12-00321-CV                          V.

        MARISA A. MOFFETT AND KYLE A. THORNTON, Appellees
                  ________________________________

      Today the Court heard its own motion to dismiss the appeal from the order
of dismissal signed by the court below on March 13, 2012. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Ralph O. Douglas.
      We further order this decision certified below for observance.